Citation Nr: 0205742	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  96-17 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and, if so, whether 
entitlement to that benefit is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in December 1995, a statement of the case was issued in 
January 1996, and a substantive appeal was received in April 
1996.  

In a written statement received in June 2000, the veteran 
requested service connection for bladder cancer, to include 
as a residual of exposure to Agent Orange.  Subsequently, in 
an August 2000 written statement, the veteran also requested 
entitlement to service connection for anxiety disorder.  
These matters are referred to the RO for appropriate action.  
The following decision of the Board is limited to the issue 
of entitlement to service connection for PTSD. 


FINDINGS OF FACT

1.  By rating decision in January 1990, a claim by the 
veteran for entitlement to service connection for PTSD was 
denied; a notice of disagreement was not received to initiate 
an appeal from that determination. 

2.  Evidence received since the January 1990 rating decision 
is so significant that it must be considered to fairly decide 
the veteran's claim. 

3.  The veteran does not suffer from PTSD.



CONCLUSIONS OF LAW

1.  The January 1990 rating decision which denied entitlement 
to service connection for PTSD is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence received since the January 1990 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for PTSD has been reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. § 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (1996), 3.303, 3.304 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical and personnel 
records, copies of VA examination reports and private medical 
records, a response from the United States Armed Services 
Center for Research of Unit Records (USASCRUR) concerning the 
veteran's claim.  The Board finds the most recent examination 
in March 2000 to be adequate and, when viewed together with 
the other medical reports, to allow for informed appellate 
review of questions which are essentially medical in nature.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this appeal.

In this regard, the Board notes that, pursuant to his 
request, the veteran was scheduled for a hearing before a 
hearing officer at the RO on four separate occasions; 
however, the veteran canceled prior to each scheduled 
hearing.  An October 1998 Conference Report reflects that the 
veteran's representative was contacted and it was agreed upon 
that the veteran's hearing would be canceled and USASCRUR 
would be asked to research the alleged stressors.  
Accordingly, the Board will proceed with appellate review at 
this time. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria new and 
material evidence as well as for entitlement to service 
connection for PTSD.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of his claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

Preliminary review of the record reveals that the veteran's 
claim of entitlement to service connection for PTSD was 
denied by rating decision in January 1990 on the basis that 
there was no competent evidence that the veteran suffers from 
PTSD.  The veteran was furnished notice of that 
determination; however, he did not file a timely notice of 
disagreement, and the January 1990 rating decision became 
final.  38 U.S.C.A. § 7105(c).  Nevertheless, a claim which 
is the subject of a prior final determination will be 
reopened and the prior disposition reviewed if new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5108.  Although the RO initially found that no new and 
material evidence had been received to reopen the claim, in 
April 2000 (during the course of the appeal), the RO did find 
that new and material evidence had been received to reopen 
the claim.  However, the RO proceeded to deny the underlying 
service connection claim on the merits.  Although the RO has 
reopened the claim, the question of whether new and material 
evidence has been received to reopen the claim is a question 
that must still be addressed by the Board regardless of the 
RO's action because it goes to the Board's jurisdiction to 
adjudicate the underlying merits of the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Review of the record reveals that subsequent to the January 
1990 rating decision, the RO received private treatment 
records which include diagnoses of PTSD.  In view of the fact 
that the basis for the January 1990 denial was that there was 
no diagnosis of PTSD, this newly received evidence is clearly 
new and material.  The Board therefore affirms the RO's 
finding that the claim has been reopened.

As discussed at the beginning of the decision, the Board has 
found that all assistance to the veteran requirements of the 
Veterans Claims Assistance Act of 2000 have been satisfied.  
The Board next turns to consideration of the merits of the 
underlying service connection claim.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  Prior to March 1997, 38 C.F.R. § 3.304(f) 
provided that service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  The Board also notes that 38 
C.F.R. § 3.304(f) was recently amended again as the 
regulation pertained to personal assault PTSD claims.  
However, the amendment did not change the pertinent part of 
the regulation as in effect from March 1997 dealing with the 
requirement of a diagnosis of PTSD.  See generally 67 Fed. 
Reg. 10330 (Mar. 7, 2002).  In the present case, the outcome 
of the appeal is the same under either the pre-March 1997 
version or the current version of 38 C.F.R. § 3.304(f).

Service personnel records show that he served in the Republic 
of Vietnam from August 1970 to April 1971, his military 
occupational specialty was Rad Rel & Carr Att (radio relay & 
carrier attendant), and he was awarded the NDSM (National 
Defense Service Medal) and the VSM (Vietnam Service Medal).  

The veteran underwent a social and industrial survey in 
connection with his PTSD claim in February 1995.  A report of 
this survey reflects that the veteran's claims file was 
reviewed by the social worker.  The veteran essentially 
reported that he was so bored with his duties in Vietnam that 
he volunteered for extra duty with the aid station and was 
allowed to ride on medivac helicopters.  The veteran stated 
that he witnessed numerous wounded people during these rides, 
most of whom died.  He reported that this was very 
distressing to him because there was nothing that he could do 
to help the wounded.  The veteran also reported that, due to 
his boredom, he went on convoys to various battalions to 
"just ride along."  However, he recalled that he was 
"terrified" when the convoy was ambushed.  The assessment 
includes the comment that the veteran expressed a great deal 
of survival guilt at "not having done more while in 
Vietnam."  The social worker noted that this attitude, in 
part, explains the veteran's decision to volunteer for extra 
duties.  

A March 1995 report of VA PTSD examination does not expressly 
indicate that the veteran's claims file was reviewed by the 
examiner in connection with this examination.  This 
examination report noted the veteran's history as reported by 
the veteran and reflects a diagnosis of agoraphobia and 
delayed grief reaction.  Additionally, it was noted by the 
examiner that the veteran's psychiatric condition is 
characterized by agoraphobia, because he was afraid to get 
out into the outside world and make contact with people 
secondary to his loss of close friends in Vietnam, and 
delayed grief reaction rather than PTSD.  

A March 1996 statement from the veteran's wife is to the 
effect that the veteran wakes every 1-2 hours, tosses and 
turns, and wakes up in a "pouring sweat."  She further 
stated that the veteran was afraid of getting too close to 
family and friends and has an "angry attitude" associated 
with the Vietnam War.  

In an April 1996 statement, the veteran stated that, contrary 
to the findings of the March 1995 VA examination, he loves 
the outdoors and is inconvenienced by crowds at the mall 
rather than afraid of them.  The veteran recalled that, 
during his Vietnam service, he saw many people hurt because 
the area was so heavily "booby trapped."  He also recalled 
receiving fire when riding on convoys.  The veteran stated 
that, during this period of service in Vietnam, he found out 
that his best friends from high school had been killed and 
his brother in law had gotten hit on convoy in Vietnam.  He 
reported that other friends committed suicide after their 
return from Vietnam.  The veteran stated that he is 
"haunted" at night by the faces of his friends who have 
died.

Private treatment records from N.B. Thomas, Psy. D.; dated in 
October 1997, January 1998, and July 1998; note the veteran's 
background as reported by the veteran.  It is noted that the 
veteran reported experiencing symptoms of PTSD, including 
emotional numbing, sleep disturbance, irritability, and 
hypervigilance.  He also reported that these symptoms have 
been recurrent since his return from Vietnam.  The diagnoses 
include PTSD, chronic, delayed onset, moderate.  

An October 1998 Conference Report reflects that, based on the 
veteran's diagnosis of PTSD, the veteran was asked to provide 
details of stressful events.  Thereafter, the RO would write 
to USASCRUR and attempt to verify the alleged stressful 
events related to the veteran's service.  A February 2000 
response from USACRUR includes an extract from the 
Operational Report - Lessons Learned (OR-LL).  This extract 
verifies a rocket attack of one rocket during the 3rd week of 
October 1970 at the veteran's base camp.  

A report of VA PTSD examination, dated in March 2000, 
reflects that the examination consisted of a focused 
diagnostic interview and mental status examination of the 
veteran as well as a review of the veteran's claims and 
medical files.  Upon mental status examination, the examiner 
noted that the veteran's cognitive functioning was grossly 
intact based upon his performance on simple mental status 
screening instruments; there was no psychosis; and he was 
alert, oriented, and appeared in good reality contact.  The 
veteran denied hallucinations and delusions and spoke of his 
Vietnam experiences without revealing signs of hypervigilance 
or autonomic arousal.  The veteran's affect was wide ranging 
and appropriate to topics of conversation, his mood appeared 
euthymic, and he denied suicidal and homicidal ideation or 
intention.  

Upon reporting his psychosocial history during this 
examination, the veteran indicated that he was in relatively 
frequent contact with his adult children from a prior 
relationship and described the relationship with his wife as 
"up and down" in quality.  He stated that his wife 
complained about his "temper discontrol and emotional 
distance" and that he continues to avoid close friendships.  
He indicated that he was not involved in the community and he 
did not enjoy a wide social circle.  He did report that he 
continued to visit with members of his immediate family.  The 
examiner noted that, having worked for six years for his 
present employer, the veteran continues to work successfully 
in construction.  The veteran reported getting along "really 
well" with his co-workers but he stated that he can become 
"real annoyed" when instructed to complete a job in a 
fashion he deems unreasonable.  The veteran reported that he 
can be stubborn with authority figures but has never been 
fired or demoted from this or other jobs.  

The March 2000 VA PTSD examination report also shows that the 
veteran's report of his Vietnam experiences was consistent 
with his prior statements.  The examiner noted that the most 
fearful event which occurred to the veteran in Vietnam was 
when a sniper bullet tore the tarp of a truck four feet 
behind where he was sitting in the passenger cabin.  The 
veteran and the driver did not know that they had been hit 
until they returned to base.  He stated that "nothing really 
devastating" happened while he was in Vietnam.  

This March 2000 examination report reflects a diagnostic 
impression of generalized anxiety disorder and cannabis 
abuse, in full remission.  The examiner commented that it 
does not appear that the events which the veteran witnessed 
in Vietnam reached the criteria of sufficiency for potential 
development of PTSD symptoms.  

Essentially, the veteran asserts that he suffers from PTSD 
due to the psychological stress caused by his experiences 
while serving in the Republic of Vietnam.  Specifically, 
USASCRUR has confirmed a rocket attack of one rocket during 
the 3rd week of October 1970 at the veteran's base camp.  
However, regardless of the verification of a claimed 
stressor, the preponderance of the competent evidence is 
against a finding that the veteran currently has PTSD.  

The Board notes that there is some evidence which supports a 
diagnosis of PTSD in the form of private treatment records 
from Dr. Thomas.  However, the diagnosis of PTSD by Dr. 
Thomas does not appear to be based on a review of the 
veteran's claims file or his medical records; rather, the 
diagnosis is based on medical history as reported by the 
veteran.  

On the other hand, the March 2000 VA examination report 
reflects a focused diagnostic interview and mental status 
examination of the veteran as well as a review of his claims 
and medical files.  Even considering the rocket attack 
reported by the veteran, the examiner was of the opinion that 
the events which the veteran witnessed in Vietnam did not 
reach the criteria of sufficiency for potential development 
of PTSD symptoms. A diagnosis of PTSD was therefore not made.  

While the record does include private diagnoses of PTSD, the 
Board notes that it is the Board's responsibility to weigh 
the credibility and probative value of the evidence and, in 
so doing, the Board may accept one medical opinion and reject 
others.  Wensch v. Principi, 15 Vet. App. 362 (2001) (it is 
the duty of the Board to weigh the evidence and assess its 
credibility).

It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  That is why the Board has accorded greater 
evidentiary weight to the detailed VA examination report 
which reflects the conclusion that the veteran's psychiatric 
complaints do not support a diagnosis of PTSD based on an 
examination of the veteran as well as a review of his claims 
and medical file.  

Although the veteran has asserted that he has PTSD, which he 
has attributed to service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  In this regard, the Court has 
determined that the veteran and other lay witnesses are 
competent to testify as to symptoms but are not competent to 
make a medical diagnosis or to establish an etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Finally, while the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  To this extent, the appeal is granted.  

Entitlement to service connection for PTSD is not warranted.  
To this extent, the appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

